Citation Nr: 0939249	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that 
hypertension was incurred in service.  

2.  The competent medical evidence indicates that the 
Veteran's currently diagnosed hypertension is aggravated by 
service-connected PTSD.  


CONCLUSION OF LAW

Hypertension is aggravated by the Veteran's service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen.  In essence, the 
amendment states that service connection will not be awarded 
on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
the current level of disability.   See 71 Fed. Reg. 52,744 
(2006) (codified at 38 C.F.R. § 3.310(b) (2007)). 

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the Veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran seeks service connection for hypertension as 
secondary to service-connected PTSD.  The Veteran contends 
that his hypertension was caused by his service-connected 
PTSD.   

VA medical center (VAMC) records show that the Veteran was 
diagnosed with hypertension in 1982 and takes medication to 
control his hypertension.  The Veteran has been service-
connected for PTSD since July 2001.  

After careful consideration of the record, the Board finds 
that service connection on a direct basis is not warranted.  
Service treatment records showed no mention of hypertension.  
VAMC treatment records dated in 1985 indicate the Veteran had 
a diagnosis of hypertension that had been treated with 
medication since 1982, which was 14 years after service.  
There is no competent medical evidence which links 
hypertension to service on a direct or a presumptive basis.  

In April 2009, the Board referred the case to a specialist 
for a medical expert opinion regarding the relationship 
between the Veteran's PTSD and his hypertension.  In an 
opinion dated in June 2009, Dr. M.E.S. stated that she 
believes the Veteran's hypertension is multi-factorial in 
etiology.  She could not conclude that PTSD caused the 
hypertension, but she opined that it is more likely than not 
that PTSD is exacerbating the hypertension.  Therefore, 
service connection for hypertension on the basis of 
aggravation is warranted.    


ORDER

Service connection for hypertension is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


